2018 IL App (1st) 170874 & 171011
                             Nos. 1-17-0874 & 1-17-1011
                              Opinion filed June 27, 2018
                                                                  Third Division
______________________________________________________________________________

                                       IN THE

                          APPELLATE COURT OF ILLINOIS

                                  FIRST DISTRICT

______________________________________________________________________________

FRANK J. SCARPELLI, JR., and MARGARET               ) Appeal from the Circuit Court
SCARPELLI,                                          ) of Cook County.
                                                    )
       Plaintiffs-Appellants,                       )
                                                    ) Nos. 2016 L 8816 & 2015 CH 15087
v.                                                  ) (cons.)
                                                    )
MCDERMOTT WILL & EMERY LLP,                         ) The Honorable
                                                    ) Celia G. Gamrath,
       Defendant-Appellee.                          ) Judge Presiding.
__________________________________________)
ANNE-MARIE POINCELET, in Her Individual             )
Capacity, as Beneficiary of the Pamela J. Poincelet )
Trust No. 1 and the Pamela J. Poincelet Irrevocable )
Trust No. 1, and as Trustee of the Pamela J.        )
Poincelet Trust No. 1 and the Pamela J. Poincelet )
IrrevocableTrust No. 1,                             )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )
FRANK J. SCARPELLI, JR., in His Individual          )
Capacity and as Former Trustee of the Pamela J.     )
Poincelet Trust No. 1 and the Pamela J. Poincelet )
Irrevocable Trust No. 1, and MARGARET O.            )
SCARPELLI, in Her Individual Capacity,              )
                                                    )
       Defendants.                                  )
______________________________________________________________________________
     Nos. 1-17-0874 & 1-17-1011 (cons.)


                     JUSTICE FITZGERALD SMITH delivered the judgment of the court, with
                     opinion.
                     Justices Howse and Lavin concurred in the judgment and opinion.


                                                      OPINION


¶1           Following the filing of individual and amended complaints by plaintiffs-appellants Frank

         J. Scarpelli Jr. and Margaret Scarpelli (plaintiffs or as named), defendant-appellee

         McDermott Will & Emery LLP (McDermott) filed a motion to dismiss them both pursuant to

         section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2016)). The

         trial court granted defendant’s motion with prejudice, based on the attorney litigation

         privilege. Plaintiffs appeal, contending that the trial court should not have applied the

         attorney litigation privilege to this cause as it does not cover prelitigation conduct, does not

         apply to the type of conduct they allege occurred, and leaves them with no recourse. 1 They

         ask that we reverse the trial court’s dismissal of their claims with prejudice and for other

         relief this court deems fair and just. For the following reasons, we affirm.

¶2                                              BACKGROUND

¶3           This cause involves multiple underlying cases principally involving Frank, his wife

         Margaret, Anne-Marie Poincelet, and McDermott, Anne-Marie’s attorney. However, the

         focus of the instant appeal revolves around intrusion upon seclusion claims brought

         separately by Frank and Margaret against McDermott and consolidated by our court. Anne-

         Marie is not a party to this appeal.



             1
              For the record, Frank and Margaret, each represented by different counsel, filed separate opening
     briefs on appeal. These briefs, however, are essentially the same, almost word-for-word in fact, and assert
     the same facts and issues for our review. Additionally, we note that Margaret filed a reply brief in
     response to defendant’s appellee brief. Frank moved our court to join in Margaret’s reply brief, and we
     granted his motion.
                                                         2
     Nos. 1-17-0874 & 1-17-1011 (cons.)


¶4         Frank and Anne-Marie are cousins. Their extended family developed several businesses,

        including many property companies and apartment complexes, with their principal place of

        business in Carpentersville, Illinois (Kane County). Frank worked for these family

        businesses. In 1994, Frank began helping Anne-Marie’s mother, his aunt Pamela Poincelet,

        with the management of her personal properties and financial affairs. Eventually, Pamela

        formed two trusts. She named Frank as trustee of both of them, and she named Anne-Marie

        as her beneficiary. In subsequent years, Pamela named Frank as her agent and gave him

        power of attorney over her health care as well as her property. Pamela died in 2011, leaving

        Anne-Marie as her heir. Frank became the executor of Pamela’s estate and, after her death,

        continued to act as trustee of her two trusts.

¶5         In early 2015, Anne-Marie confronted Frank and Margaret about missing funds in

        Pamela’s accounts and trusts. Anne-Marie believed Frank and Margaret had misappropriated

        millions of dollars from them and used the proceeds for their personal benefit. The day after

        this confrontation, Frank was terminated from his employment at the family businesses. The

        locks in the offices were changed and Frank was not permitted to enter his office or the

        businesses’ premises, where he kept various documents regarding Margaret and their

        personal affairs. Anne-Marie hired McDermott to represent her in investigating and

        potentially pursuing litigation concerning Frank and Margaret’s alleged misappropriation.

        Frank hired attorney James Tunick to represent him. 2

¶6         In March 2015, McDermott contacted Tunick to set up a meeting between Frank,

        Margaret, and Anne-Marie to discuss the missing money and attempt to settle the matter. A

        meeting was arranged for March 19, 2015, at McDermott’s office. On that day, Frank and

           2
            There is no indication in the record that Margaret, at this point, hired any attorney to
        represent her regarding Anne-Marie’s misappropriation allegations.

                                                         3
     Nos. 1-17-0874 & 1-17-1011 (cons.)


        Margaret, along with Tunick, arrived at McDermott’s building. According to Frank and

        Margaret’s complaints, they were met by a man and escorted to a small room, where they

        met another man who was introduced to them as an “ex-FBI agent.” While in this room with

        the door closed, the “ex-FBI agent” frisked Frank by patting him down and, with Margaret’s

        permission, searched her purse. The men then escorted Frank, Margaret, and Tunick into a

        large conference room, where several McDermott attorneys were waiting for them. On the

        conference room table were stacks of documents, including drafts of deeds with legal

        descriptions of every property and home Frank and Margaret owned, trust papers, letters of

        direction, and assignments listing Frank and Margaret’s banking institutions and bank

        account numbers.

¶7         During the meeting, Frank and Margaret were presented with a document drafted by

        McDermott, titled “Tolling & Asset Management Agreement” (Asset Agreement). This

        document stated that Frank and Margaret had the benefit of counsel of their choice and had

        been offered the opportunity to review the agreement with him, that Anne-Marie had certain

        potential legal claims against them for diversion or dilution of funds, that Frank and Margaret

        met with forensic accountants and admitted wrongdoing, and that the parties were exploring

        the possibility of settling these potential claims following a full accounting. The Asset

        Agreement prescribed that Frank and Margaret agreed not to “distribute, expend, or transfer

        any real or personal property” until all such claims were resolved to Anne-Marie’s

        satisfaction. To effectuate this, the Asset Agreement provided that Frank and Margaret would

        put many of their assets, cash, and real property into two trusts: the Frank Scarpelli 2015

        Special Trust, with Frank and Tunick as cotrustees, and the Margaret Scarpelli 2015 Special

        Trust, with Margaret and Tunick as cotrustees. It further provided that Anne-Marie would


                                                    4
     Nos. 1-17-0874 & 1-17-1011 (cons.)


        exercise certain supervisory controls over these trusts, including the power to veto any sale,

        exchange, or distribution of any trust asset; the power to appoint trustees; and the power to

        remove trustees without cause at any time. Finally, the Asset Agreement stated that Frank

        and Margaret agreed to pay all of Anne-Marie’s costs in the matter, including attorney fees,

        investigative fees, and forensic accountant fees. Frank and Margaret were also given a copy

        of a document, titled “Verified Complaint,” and told that someone from McDermott was

        waiting at the courthouse with instructions to file it if they did not immediately sign the

        documents in the conference room. With Tunick present, both Frank and Margaret signed all

        the documents presented to them that day, including the Asset Agreement.

¶8         Several months later, in October 2015, Anne-Marie, individually and as beneficiary and

        trustee of Pamela’s trusts, filed a cause of action in the circuit court of Cook County against

        Frank and Margaret for breach of the Asset Agreement and for theft. McDermott represented

        Anne-Marie in the cause.

¶9         In response, in November 2015, Margaret filed a separate cause of action in the circuit

        court of Kane County against Anne-Marie and McDermott. In December 2015, Frank did the

        same, filing a substantially similar (but separate) cause of action in that same court against

        Anne-Marie and McDermott. Count I of their complaints was asserted against Anne-Marie

        only and sought declaratory judgment that the documents from the March 19 meeting were

        invalid and unenforceable because Frank and Margaret signed them under duress. Count II of

        their complaints, directed at both Anne-Marie and McDermott, alleged conversion/trespass to

        chattels and claimed that Anne-Marie “and/or someone acting on her behalf” obtained their

        “private and/or confidential information” and that McDermott maintained possession and

        exercised unauthorized control over it. And, count III of their complaints, also directed


                                                    5
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          against both Anne-Marie and McDermott, alleged intrusion upon seclusion and claimed that

          Anne-Marie and McDermott intentionally intruded upon their private affairs and

          misappropriated this information to compel them to sign the March 19 documents.

¶ 10         Anne-Marie and McDermott moved the circuit court of Kane County to dismiss

          plaintiffs’ causes of action or to transfer them to Cook County, where Anne-Marie’s claim

          against plaintiffs was pending. In response, Margaret voluntarily agreed to transfer count I

          (declaratory judgment as against Anne-Marie only) of her complaint to the circuit court of

          Cook County, and voluntarily dismissed count II (conversion/trespass as against Anne-Marie

          and McDermott) of her complaint with prejudice, leaving, as to McDermott, only Count III

          (intrusion upon seclusion) in Kane County. Eventually, the circuit court of Kane County

          transferred both plaintiffs’ causes in their entirety to Cook County, where they were

          consolidated with Anne-Marie’s initial cause.

¶ 11         McDermott moved to dismiss both Frank’s and Margaret’s count III of intrusion upon

          seclusion as against it. 3 Following argument—which centered extensively around the case of

          O’Callaghan v. Satherlie, 2015 IL App (1st) 142152, and the attorney litigation privilege—

          the trial court granted McDermott’s motion, with prejudice. The trial court found several

          points of O’Callaghan critical to the instant cause, including its interpretation that the

          attorney litigation privilege is “absolute,” irrespective of motive, and that “no liability will

          attach even at the expense of an uncompensated harm” to a plaintiff. The trial court further


             3
               There was much motion practice in this cause, as plaintiffs continued throughout
          litigation to file individually, rather than join their cases. For example, the operative
          complaints involved herein were Margaret’s second amended complaint (which saw her
          dismiss count II against McDermott but retain count III against it) and Frank’s third amended
          complaint (which retained both counts II and III against McDermott). As issues are not raised
          on appeal in this respect, we have simplified this to merely provide a background context for
          the procedural posture of this cause.

                                                       6
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          declared that O’Callaghan “makes it clear” that both attorney conduct and communications

          are covered, so long as they “relate to proposed or pending litigation” and are “in furtherance

          of representation.” Then, in applying O’Callaghan to the instant cause, the trial court

          declared that, from the pleadings, it was “clear that any conduct or actions that the law firm

          of McDermott took was in furtherance of representation of Anne-Marie Poincelet and it was

          in connection with proposed or imminently pending litigation,” with any doubts as to this

          finding “to be resolved in favor of finding that the privilege applies.” Accordingly, the trial

          court dismissed plaintiffs’ counts against McDermott for intrusion upon seclusion pursuant to

          the “absolute attorney litigation privilege.” 4

¶ 12                                              ANALYSIS

¶ 13          On appeal, plaintiffs contend that the trial court erred in dismissing their intrusion upon

          seclusion claims as against McDermott. 5 Essentially, plaintiffs claim that the trial court

          misinterpreted and misapplied the attorney litigation privilege by concluding that it covers

          prelitigation conduct in general, by finding that it applied to the type of conduct alleged in

          this cause specifically, and by upholding its determination even though plaintiffs are left with



              4
                 Again, we simplify the motion practice in this cause, as no issues are raised concerning
          it. The trial court’s order, upon the parties’ agreement, declared (and clarified) that plaintiffs’
          counts against McDermott were dismissed with prejudice “in their entirety.” Following this
          decision, Margaret went on to file a third amended complaint as against Anne-Marie only for
          declaratory judgment and intrusion upon seclusion (her original counts I and III). Likewise,
          Frank filed a fourth amended complaint, officially dismissing his original count II of
          conversion against McDermott, but retaining counts against Anne-Marie. Plaintiffs’ litigation
          as against Anne-Marie and Anne-Marie’s litigation against plaintiffs are not part of the
          instant appeal.
               5
                 With plaintiffs having voluntarily dismissed their claims for conversion/trespass to
          chattels as against McDermott, and with all their remaining counts now directed against
          Anne-Marie only, plaintiffs’ intrusion upon seclusion claims as against McDermott are,
          pursuant to the parties’ agreement, the only ones we are called to review on appeal at this
          time.

                                                            7
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          no recourse. Based upon our review of the record, as well as the law regarding the attorney

          litigation privilege and, particularly, O’Callaghan, we disagree.

¶ 14         We note for the record that the parties agree as to the applicable standard of review.

          Briefly, the trial court’s dismissal was premised on McDermott’s section 2-615 motion. Such

          motions attack the legal sufficiency of the complaint by alleging defects on its face, and upon

          their grant, we are to examine the complaint’s allegations in the light most favorable to the

          plaintiff, accepting as true all well-pled facts. See In re Estate of Powell, 2014 IL 115997,

          ¶ 12; Bunting v. Progressive Corp., 348 Ill. App. 3d 575, 580 (2004). However, if these are

          not sufficient to state a cause of action upon which relief may be granted, then dismissal of

          the cause is appropriate. Powell, 2014 IL 115997, ¶ 12 (“a court cannot accept as true mere

          conclusions unsupported by specific facts” and dismissal is proper where no set of facts, as

          apparent from the pleadings, can be proven that would entitle the plaintiff to recover). Our

          review follows a de novo standard. Powell, 2014 IL 115997, ¶ 12 (appeal from dismissals

          pursuant to section 2-615 are reviewed de novo). Additionally, we are also to use de novo

          review when examining whether the attorney litigation privilege applies in a cause. Popp v.

          O’Neil, 313 Ill. App. 3d 638, 642 (2000) (this is a question of law).

¶ 15         We find that the trial court properly dismissed Frank’s and Margaret’s intrusion upon

          seclusion claims pursuant to McDermott’s section 2-615 motion.

¶ 16         Undeniably, the instant cause centers on the attorney litigation privilege, its applicability

          to the facts herein, and O’Callaghan. To begin, and short of presenting a dissertation on its

          historical development, it suffices here to say that the attorney litigation privilege is well

          established, and very much alive, in our law. It derives from section 586 of the Restatement

          (Second) of Torts, which states:


                                                       8
       Nos. 1-17-0874 & 1-17-1011 (cons.)


                     “An attorney at law is absolutely privileged to publish defamatory matter

                 concerning another in communications preliminary to a proposed judicial proceeding,

                 or in the institution of, or during the course and as part of, a judicial proceeding in

                 which he participates as counsel, if it has some relation to the proceeding.”

                 Restatement (Second) of Torts § 586 (1977).

¶ 17         There are many legal principles at play here. At its foundation, the privilege is meant to

          provide attorneys with “the utmost freedom in their efforts to secure justice for their clients.”

          (Internal quotation marks omitted.) Kurczaba v. Pollock, 318 Ill. App. 3d 686, 701-02

          (2000). It is also intended to further attorneys’ need to fully and fearlessly communicate with

          their clients (Popp, 313 Ill. App. 3d at 642-43), as well as to promote the free flow of truthful

          information to courts (Edelman, Combs & Latturner v. Hinshaw & Culbertson, 338 Ill. App.
3d 156, 165-66 (2003)). Ultimately, our courts have consistently made clear that “[a]n

          attorney must be at liberty to candidly and zealously represent his client in communications

          to potential opposing parties in litigation or other proceedings without the specter of civil

          liability for his statements clouding his efforts.” Atkinson v. Affronti, 369 Ill. App. 3d 828,

          833 (2006).

¶ 18         Operationally, the litigation privilege affords an attorney complete immunity with respect

          to the communications he makes. Popp, 313 Ill. App. 3d at 642 (it affords complete

          immunity); accord Atkinson, 369 Ill. App. 3d at 832 (it is an absolute privilege). This is true

          regardless of the attorney’s motives in making that communication and irrespective of the

          attorney’s knowledge of the falsity of it or the unreasonableness of his conduct. See Popp,
313 Ill. App. 3d at 642; accord Atkinson, 369 Ill. App. 3d at 834; see also Johnson v. Johnson

          & Bell, Ltd., 2014 IL App (1st) 122677, ¶ 15. The privilege applies to communications made


                                                       9
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          before and during litigation (see Edelman, 338 Ill. App. 3d at 165), as well as after litigation

          (see Stein v. Krislov, 2013 IL App (1st) 113806, ¶ 34). And, liability will not attach even at

          the expense of uncompensated harm to the plaintiff. Atkinson, 369 Ill. App. 3d at 833.

¶ 19         The only requirement for the application of the attorney litigation privilege is that the

          communication must pertain to proposed or pending litigation. See Atkinson, 369 Ill. App. 3d

          at 832, 834, and Popp, 313 Ill. App. 3d at 642 (both citing Golden v. Mullen, 295 Ill. App. 3d
865, 870 (1997)). This is known as the “pertinency requirement.” However, our courts have

          made clear that this requirement is not strictly applied. Atkinson, 369 Ill. App. 3d at 834;

          accord Popp, 313 Ill. App. 3d at 642; see also Golden, 295 Ill. App. 3d at 870. In fact, the

          privilege will nonetheless protect an attorney even when the communication is not confined

          to specific issues related to the litigation. Atkinson, 369 Ill. App. 3d at 834; accord Popp, 313
Ill. App. 3d at 642. As long as it relates to the litigation and is in furtherance of

          representation, the privilege applies. Kurczaba, 318 Ill. App. 3d at 706. Ultimately, should

          any doubt arise as to whether the pertinency requirement is met, it must be resolved in favor

          of a finding of pertinency. Atkinson, 369 Ill. App. 3d at 832 (citing Golden, 295 Ill. App. 3d

          at 870); accord Popp, 313 Ill. App. 3d at 642 (citing Skopp v. First Federal Savings, 189 Ill.

          App. 3d 440, 448 (1989)).

¶ 20         Through the years, as our jurisprudence has developed and as the methods of legal

          representation have modernized, the attorney litigation privilege has also progressed. In other

          words, although the privilege began as merely protection for an attorney from defamation

          claims by his client regarding communications pursuant to the Restatement (Second), it has

          been extended widely to other arenas and situations, including who receives the

          communication and when it is made. For example (and this is by no means meant to be a


                                                       10
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          complete anthology), it has been extended to out-of-court communications between opposing

          counsel, out-of-court communications between attorney and client related to pending

          litigation, out-of-court communications between attorneys representing different parties

          suing the same entities, statements made during quasi-judicial proceedings, communications

          necessarily preliminary to a quasi-judicial proceeding, out-of-court communications between

          an attorney and opposing parties in demand letters prior to litigation, and out-of-court

          communications between an attorney and a prospective client. Atkinson, 369 Ill. App. 3d at

          832 (and cases cited therein); Popp, 313 Ill. App. 3d at 643-44. Moreover, it has been

          extended to apply not simply when a defamation cause is brought against the attorney, but

          beyond to many types of causes of action where it could apply under the circumstances and

          in order to further the privilege’s purpose. See Thompson v. Frank, 313 Ill. App. 3d 661, 662

          (2000), and Johnson, 2014 IL App (1st) 122677, ¶ 17 (for example, allegations of intentional

          infliction of emotional distress, negligent infliction of emotional distress, breach of contract,

          and invasion of privacy).

¶ 21         This brings us to O’Callaghan. Decided recently, and by this very division of our court,

          O’Callaghan provided a comprehensive overview of the attorney litigation privilege, clearly

          reaffirmed its foundational and operational points, found it applicable to the circumstances

          presented, and extended its absolute protection in several ways. Although its facts are

          different, we find O’Callaghan to be directly on point to the instant cause and instructive

          with respect to the privilege’s widespread boundaries.

¶ 22         In O’Callaghan, the owners of a condominium unit sued the attorney and firm

          representing the association for intentional infliction of emotional distress and strict liability

          for ultrahazardous activity. In an underlying complaint (which was eventually dismissed),


                                                       11
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          they alleged that the association failed to properly remedy a ceiling leak, causing toxic black

          mold to infiltrate their unit. In their separate action against the association’s attorney and

          firm, the owners alleged that these defendants had, in the underlying action, failed to disclose

          an expert’s recommendations for remediating the mold, contrived a defense even though they

          knew there could be no meritorious defense, concealed information, prolonged litigation in

          several ways, refused to negotiate terms for inspection, and did not participate in settlement

          or mediation in good faith. They also alleged that the attorney and firm ordered reports to be

          falsely amended, directed inspectors to perform actions to spread the mold, and hired

          unlicensed roofing consultants to make inadequate repairs. Just as in the instant cause, the

          attorney and firm filed a section 2-615 motion to dismiss the owners’ complaint, asserting the

          litigation privilege. And, just as in the instant cause, the trial court granted their motion.

¶ 23          On appeal, we affirmed, finding that the attorney litigation privilege absolutely protected

          the attorney and firm from any liability to the owners, thereby barring the owners’ claims and

          meriting dismissal under section 2-615. O’Callaghan, 2015 IL App (1st) 142152, ¶ 33 (upon

          application of privilege, owners had no way to amend their complaint to survive dismissal).

          After first reviewing the historical and foundational points of the privilege, as well as its

          public policy and basic tenets, we reaffirmed several points. O’Callaghan, 2015 IL App (1st)
142152, ¶¶ 24-25. For example, we reiterated that an attorney’s motives are irrelevant and

          that no liability will attach even at the expense of uncompensated harm to the plaintiff.

          O’Callaghan, 2015 IL App (1st) 142152, ¶ 25. We also reaffirmed the pertinency

          requirement as the privilege’s only linchpin, declaring that while communications must relate

          to proposed or pending litigation, this rule is not strictly applied and any doubt is resolved in

          favor of pertinency. O’Callaghan, 2015 IL App (1st) 142152, ¶ 25.


                                                        12
       Nos. 1-17-0874 & 1-17-1011 (cons.)


¶ 24         With this basis, we next turned to several principles that, with the passage of time, we

          believed required clarification and expansion. We began by taking on the Restatement’s

          (Second)    specific—and,     in   retrospect,      limiting—references   to   defamation   and

          communications. Historically, the privilege had been applied to attorneys’ communications

          and within the framework of defamation lawsuits brought against them because of these

          communications. Like the Atkinson and Popp courts before us, we recognized that as our

          legal world had progressed, so had the attorney litigation privilege—to different situations,

          different people, and different causes of action.

¶ 25         Therefore, we first reiterated the timeframe the privilege covers; we reacknowledged that

          it applies to communications made before, during and after litigation. O’Callaghan, 2015 IL

          App (1st) 142152, ¶ 26. Next, we noted that other jurisdictions had already extended the

          privilege to claims other than defamation brought against attorneys. O’Callaghan, 2015 IL

          App (1st) 142152, ¶ 26. This only made sense, as the privilege “would be meaningless if a

          party could merely recast its cause of action to avoid the privilege’s effect.” O’Callaghan,

          2015 IL App (1st) 142152, ¶ 26. And significantly, in direct contradiction to the owners’

          suggestion, we further found that the privilege extended beyond communications to include

          conduct performed within the practice of law, since attorneys typically do things—actions—

          in addition to communications in order to secure justice for their clients. See O’Callaghan,

          2015 IL App (1st) 142152, ¶ 27. Accordingly, we not only extended the context of the

          applicable cause of action in which to apply the privilege, but we also extended what is

          covered. See O’Callaghan, 2015 IL App (1st) 142152, ¶ 27 (because supreme court never

          adopted restatement in its entirety, appellate court could apply privilege outside context of

          only defamation as contained in restatement if Illinois policy would be furthered in doing so;


                                                       13
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          and, “[l]imiting the privilege to communications, as opposed to conduct, would undermine

          the policies behind the privilege” since there is “ ‘no mechanistic formula to define what is

          and what is not the practice of law’ ” (quoting Downtown Disposal Services, Inc. v. City of

          Chicago, 2012 IL 112040, ¶ 15)).

¶ 26         In applying all this to the facts of O’Callaghan, we found that the attorney and firm were

          absolutely protected pursuant to the litigation privilege from the allegations in the owners’

          complaint. This was because all of the allegations—from the alleged improper

          communications (lying to the Association, ordering workers to remove mold-containing

          barriers and demanding that experts alter their opinions) to the alleged improper conduct

          (discovery violations, failing to disclose evidence, concealing evidence, contriving a bad-

          faith defense, and failing to properly participate in settlement and mediation)—clearly

          pertained to the role of the attorney and firm as attorneys in the underlying action and were

          done in furtherance of representing their client. O’Callaghan, 2015 IL App (1st) 142152,

          ¶ 29. In other words, all the alleged improper communications and conduct revolved around

          the subject of the litigation. O’Callaghan, 2015 IL App (1st) 142152, ¶ 29. This directly

          rebutted any suggestion that the attorney and firm were not acting in furtherance of

          representing their client, which essentially saw them trying to mitigate their client’s damages,

          regardless of their diligence or whether their acts were entirely proper. O’Callaghan, 2015 IL

          App (1st) 142152, ¶ 31. Accordingly, we held that the trial court properly dismissed the

          owners’ complaint as the absolute attorney litigation privilege barred their claims.

          O’Callaghan, 2015 IL App (1st) 142152, ¶ 33.

¶ 27         We find no reason to depart from O’Callaghan’s reasoning and, instead, find that it

          directly applies to the instant cause and renders the same result. McDermott was defending


                                                      14
Nos. 1-17-0874 & 1-17-1011 (cons.)


   its client, Anne-Marie, against plaintiffs. Plaintiffs now contend that McDermott made the

   following improper communications and engaged in the following improper conduct: that

   McDermott (“and/or” Anne-Marie or “their agents”) intruded upon their affairs by opening,

   reviewing, and/or maintaining possession and/or control over their personal mail, bank

   account information, emails, and medical records; hired investigators and forensic

   accountants to investigate their financial information; and used all this information to compel

   them to sign the March 19 documents. However, keeping in mind all the principles regarding

   the privilege we have discussed, we find that the privilege bars all of these claims. The

   alleged improprieties clearly pertained to the role of McDermott as the attorney in the

   litigation Anne-Marie was determining whether to pursue when she discovered millions of

   dollars missing from the two trusts her deceased mother had set up for her as the

   beneficiary—trusts managed directly by Frank, Margaret’s husband, as sole trustee.

   McDermott’s conduct of obtaining plaintiffs’ information (which, by the way, plaintiffs have

   yet to note how it was even done, let alone whether it was somehow inappropriate,

   considering Frank kept this information in his desk drawer at work) was entirely done in

   furtherance of representing Anne-Marie. Indeed, McDermott called the March 19 meeting

   between Anne-Marie and plaintiffs, presented Anne-Marie’s allegations, showed the

   evidence, and sought to settle the matter—furthering Anne-Marie’s interest in limiting

   litigation and its associated costs, which would presumably be considerable here as we are

   dealing with the misappropriation of, again, millions of dollars. Pursuant to the privilege, it

   does not matter what the motives were behind McDermott’s conduct or the unreasonableness

   of its actions in calling and conducting the meeting. And, Anne-Marie’s underlying

   proceeding against plaintiffs in the circuit court of Cook County, wherein she was



                                               15
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          represented by McDermott, rebuts any suggestion that McDermott was not acting in

          furtherance of her interest, regardless of whether its acts were entirely proper. To the

          contrary, the absolute attorney litigation privilege bars plaintiffs’ claims here warranting, as

          the trial court properly found, the dismissal of their complaint.

¶ 28         Having so concluded, there is little to address with respect to plaintiffs’ arguments on

          appeal. As we noted, plaintiffs contend that the trial court’s dismissal of their complaints for

          intrusion upon seclusion against McDermott must be reversed because the court

          misinterpreted and misapplied the attorney litigation privilege in three ways: by concluding

          that it covers prelitigation conduct in general, by finding that it applied to McDermott’s

          conduct specifically, and by upholding its determination even though they are left with no

          recourse. However, in light of our thorough analysis, it quickly becomes evident that none of

          these holds any merit.

¶ 29         With respect to plaintiffs’ assertion regarding prelitigation conduct, we note that it

          attempts to target two concepts. First, plaintiffs argue that the privilege does not cover

          anything that occurs in the prelitigation context. They claim that none of the conduct at issue

          in O’Callaghan took place prior to a lawsuit being filed, while all of McDermott’s alleged

          conduct took place prior to a lawsuit being filed and, thus, the privilege cannot apply.

          Plaintiffs cite the 10 months between the time Frank was locked out of his office at the

          family business and Anne-Marie’s filing of her lawsuit, during which time the March 19

          meeting took place. This argument clearly fails, and the citation to dates and length of time

          between Anne-Marie’s discovery of misappropriate and the filing of her lawsuit is a red

          herring. Even assuming that all the conduct at issue in O’Callaghan took place after litigation




                                                       16
Nos. 1-17-0874 & 1-17-1011 (cons.)


   had begun, 6 this does not mean that the attorney litigation privilege does not apply. We have

   already noted that the facts of O’Callaghan are somewhat different than those of the instant

   cause. But, we have also already stated that this does not change the privilege’s applicability.

   The point is, regardless of the facts presented therein, O’Callaghan clearly and specifically

   reaffirmed that the litigation privilege “applies to communications made before, during

   [citation], and after litigation [citation].” O’Callaghan, 2015 IL App (1st) 142152, ¶ 26.

   Were this not enough, both Popp and Atkinson specifically stand for the very proposition that

   prelitigation communication is wholly covered by this privilege. Popp applied it between an

   attorney and a potential client during preliminary legal consultations—even though the

   attorney never represented the potential client and no litigation on the potential client’s

   behalf ever took place. Popp, 313 Ill. App. 3d at 643 (“[e]ven during an initial consultation,

   the attorney must be able to openly and honestly discuss the potential client’s situation in

   order to determine the desirability of initiating legal proceedings”). And, Atkinson reaffirmed

   that the privilege has solidly been extended to what may occur before any possible litigation

   is undertaken, if ever. Atkinson, 369 Ill. App. 3d at 832 (i.e., the privilege applies to

   communications in demand letters between attorneys and opposing parties prior to litigation).

   Again, the only requirement is that the statements are pertinent to a possible future legal

   proceeding. Popp, 313 Ill. App. 3d at 643. We have already shown that this requirement has

   been met in the instant cause.




      6
        We say “assuming” because, although the majority of the allegations in O’Callaghan
   clearly took place after litigation commenced (i.e., discovery violations, failing to disclose
   evidence, concealing evidence, contriving a bad-faith defense, etc.), it is not entirely clear
   that some of them may have indeed occurred prior to litigation (i.e., ordering workers to
   remove barriers, lying to the association, insufficiently remediating the mold).

                                               17
       Nos. 1-17-0874 & 1-17-1011 (cons.)


¶ 30         The second portion of plaintiffs’ assertion is that the privilege cannot apply here because

          it covers only communications and not conduct. They state that none of the cases discussing

          the applicability of the privilege in a prelitigation context support the conclusion that an

          attorney’s conduct is also covered. This is inherently incorrect. Yes, the restatement refers to

          communications as being covered under the privilege. But, we have already discussed at

          length the evolution of the privilege, apart and beyond the Restatement (Second), to cover

          conduct as well. We made this abundantly clear in O’Callaghan where we reasoned that,

          “[b]ecause conduct may be performed in the practice of law, counsel may engage in conduct

          to secure justice for their clients,” and, accordingly, “[l]imiting the privilege to

          communications, as opposed to conduct, would undermine the policies behind the privilege.”

          O’Callaghan, 2015 IL App (1st) 142152, ¶ 27. We further noted therein that, were there to be

          any worries, the pertinency requirement would still apply, just as it does with

          communications, to prevent attorneys from shielding unrelated misconduct from liability.

          O’Callaghan, 2015 IL App (1st) 142152, ¶ 27. Again, were this not enough, there is further

          legal support for the coverage of conduct apart from, and beyond, O’Callaghan. In the only

          cases since that one that have returned to address the litigation privilege, both reaffirmed that

          the privilege immunizes “statements and conduct” (Doe v. Williams McCarthy, LLP, 2017 IL

          App (2d) 160860, ¶ 19), and that it applies to actions taken by an attorney in connection with

          potential litigation just as it does to communications (Gorman-Dahm v. BMO Harris Bank,

          N.A., 2018 IL App (2d) 170082, ¶¶ 29, 35).

¶ 31         We further find no merit in plaintiffs’ next assertion—namely, that the litigation privilege

          does not cover McDermott’s specific conduct in this cause. Plaintiffs claim that, unlike in

          O’Callaghan, neither of them ever gave anyone permission to give McDermott the


                                                       18
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          information, and McDermott did not obtain it through the ordinary practice of law; therefore,

          the conduct was outside the scope of the privilege. However, not only do plaintiffs fail to cite

          any case law for such an assertion, but O’Callaghan and the cases upon which it is based

          make clear that this is unimportant in any regard. Again, an attorney’s motives are irrelevant

          with respect to the applicability of the privilege, as is the reasonableness or unreasonableness

          of his conduct. See O’Callaghan, 2015 IL App (1st) 142152, ¶¶ 25, 30 (“motives and

          diligence before taking the challenged actions are irrelevant for purposes of the litigation

          privilege”) (citing Popp, 313 Ill. App. 3d at 642, and Atkinson, 369 Ill. App. 3d at 834); see

          also Johnson, 2014 IL App (1st) 122667, ¶ 15. McDermott’s purpose in presenting the

          information to plaintiffs was to assist Anne-Marie in bringing the matter of the

          misappropriation of her mother’s trusts, controlled exclusively by Frank, to some sort of

          settlement in an effort to avoid litigation. McDermott conveyed this to attorney Tunick

          (representing Frank), Tunick reconveyed this to Frank and Margaret, and plaintiffs chose to

          attend that meeting and sign the March 19 documents. This all clearly pertained to proposed

          or potential litigation Anne-Marie was considering to undertake in relation to her missing

          money, which is the main, and only, benchmark for the application of the privilege. See

          Atkinson, 369 Ill. App. 3d at 832, 834, and Popp, 313 Ill. App. 3d at 642 (both citing Golden,
295 Ill. App. 3d at 870). And, were this even a question, we would resolve any doubt in favor

          of a finding that the pertinency requirement was met. O’Callaghan, 2015 IL App (1st)
142152, ¶ 25.

¶ 32         Finally, there likewise is no support for plaintiffs’ assertion that the litigation privilege

          should not apply because it leaves them with no recourse. Plaintiffs claim that there is no

          underlying proceeding, akin to the mold case in O’Callaghan, in which they could seek


                                                      19
Nos. 1-17-0874 & 1-17-1011 (cons.)


   recourse against McDermott, and because McDermott’s conduct occurred outside the scope

   of any judicial proceeding, they have no way to seek redress for their injuries. However, we

   fail to see how such an assertion can stand. Significantly, O’Callaghan and its predecessors

   all make clear that the privilege applies even at the expense of uncompensated harm to a

   plaintiff. O’Callaghan, 2015 IL App (1st) 142152, ¶ 25; accord Atkinson, 369 Ill. App. 3d at

   833 (citing Golden, 295 Ill. App. 3d at 870, Weber v. Cueto, 290 Ill. App. 3d 936, 942

   (1991), and Libco Corp. v. Adams, 100 Ill. App. 3d 314, 317 (1981)). Additionally,

   O’Callaghan noted that there can be no civil cause of action for misconduct that occurred in

   prior litigation and, in rejecting the same recourse argument made by plaintiffs here, pointed

   out that parties should attempt to redress their injuries from such misconduct in judicial

   proceedings in the same litigation. O’Callaghan, 2015 IL App (1st) 142152, ¶¶ 28, 31

   (“otherwise, litigation would never end”). 7 The trial court in the instant cause noted the same

   principle, similarly rejecting any concern that neither plaintiff would have recourse if the

   privilege were applied. Because McDermott’s conduct directly related to proposed litigation

   and was in furtherance of the representation of its client, the privilege applied absolutely,

   regardless of this concern. At the same time, we note here that McDermott is still

   representing Anne-Marie in the underlying litigation against plaintiffs, a case that was

   consolidated with the instant ones, and plaintiffs have both specifically retained their

   intrusion upon seclusion claims against Anne-Marie, counts which are still alive in the circuit

   court of Cook County. Presumably, it is there where plaintiffs should assert, or should have

   asserted (by this time), any claim for redress for their injuries related to their intrusion upon


      7
       Significantly, Popp applied the privilege even though the attorney there was never
   involved in any litigation, where there most certainly was no “underlying” litigation. See
   Popp, 313 Ill. App. 3d 638.

                                                20
       Nos. 1-17-0874 & 1-17-1011 (cons.)


          seclusion claims. As in O’Callaghan, the method plaintiffs have pursued here is

          inappropriate.

¶ 33         In sum, the attorney litigation privilege applies in the instant cause and absolutely bars

          plaintiffs’ claims for intrusion upon seclusion against McDermott. Accordingly, the trial

          court properly dismissed plaintiffs’ complaint as against McDermott pursuant to section 2-

          615 of the Code based on that privilege. 8

¶ 34                                           CONCLUSION

¶ 35         For all the foregoing reasons, we affirm the judgment of the trial court.

¶ 36         Affirmed.




             8
               Having so found, we need not address any of the alternative grounds for dismissal
          proposed by McDermott, which include plaintiffs’ failure to sufficiently plead a valid
          intrusion upon seclusion claim, their failure to allege any of its required elements, and
          forfeiture.

                                                       21